Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

Claim 6 is objected to because of the following informalities:

* In claim 6:
       -  line 2, “membermember ” should be changed to --member--.
Appropriate correction is required.

Claim Rejections
                                               Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kitagawa et al. (US Pat. 2006/0290722).

             Kitagawa et al. disclose in Figures 1-3 and 6A-B an ink tank comprising:

            Regarding claim 12, a polyhedron (1) for containing ink and an external body (150) which is combined with the polyhedron (1), wherein a second engagement part (156) for restricting a movement of the polyhedron (1) is disposed in the external body (150)(Figures 2-3 and 6A). 
            Regarding claim 13, wherein: a position of the second engagement part (156) in the external body (150) is determined according to a relative position of a third engagement part (155) of the target ink cartridge (1) (Figures 2-3 and 6A).  
            Regarding claim 14, wherein: the external body (150) further includes an external member (107) and a connecting member (152), and the connecting member (152) is connected to the external member (107) and the second engagement part (156) (Figure 3).           
          Regarding claim 15, wherein: the external member (107), the connecting member (152), 

            Regarding claim 17, wherein: a fluid communication is formed between the external member (107) and the polyhedron (1) (Figure 6A). 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 8,287,108) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

         Claims 1-11 are allowable because the prior art references of record fails to teach or suggest a method of making a remanufactured ink cartridge, the method comprising steps of providing an external body including a second engagement part; forming a modified ink cartridge by at least cutting off a first engagement part from the ink cartridge; and forming a remanufactured ink cartridge by combining the external body with the modified ink cartridge, wherein the remanufactured ink cartridge is capable of being interchangeably used with a target ink cartridge in the combination as claimed.       
         Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a remanufactured ink cartridge, capable of being interchangeably used with a target ink cartridge, wherein the target ink cartridge and the ink cartridge before remanufacture have different sizes, comprising a connecting member that is spatially restricted by the polyhedron along a direction perpendicular to a direction for combining the external body with the polyhedron in the combination as claimed.         
          Claims 18-19 would be allowable if rewritten to include all of the limitations of


CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853